Citation Nr: 0018708	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-03 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions dated in December 1998 and May 1999, 
respectively granting service connection for PTSD rated as 30 
percent disabling and denying entitlement to nonservice-
connected pension benefits.  

In January 2000, the veteran indicated that he did not have 
professional representation.  Review of the record however 
shows that the Disabled American Veterans national 
organization represents the veteran.  See March 1998 VA Form 
21-22.  That organization submitted an informal brief on the 
veteran's behalf in April 2000 as well.  If the veteran 
desires clarification on this matter, he may contact the RO. 

In January 2000 a VA examiner indicated that the veteran's 
PTSD rendered him unemployable.  Considering the foregoing, 
the veteran may wish to pursue a claim for entitlement to a 
total rating based on individual unemployability.  EF v. 
Derwinski, 1 Vet. App. 324 (1991).  The matter is referred to 
the RO for any development deemed appropriate.

REMAND

The veteran's claim for an initial rating in excess of 30 
percent for PTSD is well grounded.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).  The VA thereafter has a duty to assist 
under 38 U.S.C.A. § 5107(a) (West 1991).  

Review of the record shows that a remand is warranted for the 
PTSD claim.  Hospital reports in August 1997 show a Global 
Assessment Functioning (GAF) score of 35 on admission and 40 
at discharge.  On VA examination in November 1997 the GAF 
score was 53.  Serious impairment in social and occupational 
function was noted.  Thereafter, January 2000 VA outpatient 
treatment reports show that a VA psychiatrist stated that the 
veteran had progressively worsened since 1997.  Clinical 
entries reflect that the veteran was too depressed to manage 
routine chores at home, and he sometimes neglected to bathe 
for 1-2 weeks at a time.  The examiner opined that the 
veteran was totally incapacitated by PTSD with its 
accompanying depression and that he was unemployable.  

Given the varying clinical findings of record and the 
representative's request for a more contemporaneous VA 
examination, a remand is warranted.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  To constitute a useful 
and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the veteran's claim for pension benefits, the Board 
notes that diagnoses of hypercholesterolemia and exostosis 
are of record.  Disability percentage ratings have not been 
assigned for those disorders.  Additionally, the record does 
not indicate that the veteran has received a contemporaneous 
VA compensation examination to ascertain the level of 
disability of his nonservice-connected hypertension, mild 
obesity, actinic keratosis and tinea pedis, and personality 
disorder, if determined separate and distinct from his PTSD.  
Thus, additional development in this regard is warranted as 
well.

In Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
held that each disability in a pension case must be assigned 
a percentage rating, that the RO should discuss the 
diagnostic codes used in denying a claim, that a rating 
decision may not be based on an examination that was 
conducted before all relevant evidence was gathered, and that 
the effect on employability must be addressed.  See also 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992).

This matter is remanded to the RO for the following:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD, 
hypercholesterolemia, exostosis, 
hypertension, obesity, actinic keratosis 
and tinea pedis, personality disorder, 
and any other disability since 1997.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  Thereafter, the RO should schedule a 
psychiatric examination to determine the 
severity of the veteran's PTSD.  The 
veteran's claims folder must be provided 
to the examiner for review in conjunction 
with the examination.  All indicated 
studies should be conducted, and the 
results made available to the examiner 
for review.  The examination report 
should include a full description of the 
veteran's complaints, behavior 
information, and mental competency.  All 
findings should be recorded in detail.  
All diagnoses and associated 
symptomatology should be identified.  In 
a comprehensive report, and after review 
of the veteran's complaints and pertinent 
data from the claims folder, the examiner 
should provide an opinion, to the extent 
medically-possible, as to the veteran's 
level of functioning and the degree of 
impairment of the veteran to perform 
substantially gainful employment due 
solely to the service-connected PTSD.  
Impairment attributable to other 
nonservice-connected disorders, 
particularly the veteran's personality 
disorder, should also be specified.  The 
psychiatrist should also assign a 
numerical code under the Global 
Assessment of Functioning Scale and 
include a definition of any numerical 
code assigned.  A complete rationale for 
all opinions expressed by the 
psychiatrist must be provided.

3.  In addition, the RO should schedule 
appropriate examinations to determine the 
severity of the veteran's 
hypercholesterolemia, exostosis, 
hypertension, obesity, actinic keratosis 
and tinea pedis, and personality 
disorder.  All findings should be 
recorded in detail.  In a comprehensive 
report, the examiner should provide an 
opinion as to the veteran's level of 
functional impairment and the degree of 
impairment of the veteran to perform 
substantially gainful employment due to 
any disorder(s) found, separately or in 
combination.  The rationale upon which 
the opinions are based must be set forth.  
The veteran's claims folder must be 
provided to the examiner for review prior 
to the examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for an increased 
rating for PTSD and entitlement to a 
permanent and total rating for pension 
purposes.  All pertinent law, 
regulations, and Court decisions should 
be considered, including Brown v. 
Derwinski, 2 Vet. App. 444 (1992); 
38 C.F.R. §§ 3.321(b)(2), 4.17 (1999).  
If any of the veteran's claim remains in 
a denied status, he and his 
representative, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A 
reasonable period of time for a response 
should be afforded.

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is also advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




